Citation Nr: 1510874	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine (low back disability).

3.  Entitlement to a compensable rating for L5 radiculopathy of the right lower extremity neuropathy (right lower extremity radiculopathy), prior to February 13, 2014, and in excess of 10 percent, since February 13, 2014.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2004 decisions of the Milwaukee, Wisconsin, Regional Office (RO).

During the pendency of the appeal, an April 2004 rating decision awarded 10 percent disability evaluation, effective February 13, 2014, for right lower extremity radiculopathy, secondary to the low back disability.  As the low back disability perfected on appeal is rated pursuant to Diagnostic Code 5242 requires consideration of associated neurological manifestations and renders the rating assigned in the April 2004 decision part-and-parcel of the increased rating claim on appeal.  38 C.F.R. § 4.71a, Diagnostic Code, Note 1 (2014).  Thus, the issue has been included on the title page.

The issue of entitlement to service connection for a psychiatric disorder, including secondary to a low back disability, has been raised in a September 20, 2004, correspondence from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for a low back disability and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss is of service origin.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the service connection claim for bilateral hearing loss and this represents a full grant of the benefit sought on appeal; therefore, there is no prejudice to adjudicating the claim without allowing him the opportunity to provide testimony in support of the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran asserts that he is entitled to service connection for bilateral hearing loss due to noise exposure during active duty service.  A November 2012 Department of Corrections audiological examination reflects the Veteran has diagnosed a bilateral hearing impairment for VA purposes, satisfying the first element of the service connection claim.  38 C.F.R. § 3.385.  

The Veteran provides a competent and credible account of in-service noise exposure and audiological symptomatology since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was that of a Cannon Crewman and Infantryman.  Multiple service treatment records reflect a decrease in audiological acuity as compared to the Veteran's September 1971 enlistment audiological examination; moreover, a July 1975 service treatment record documents his in-service diagnosis of mild sensorineural hearing loss.  Considered together this is highly competent and credible evidence that the Veteran experienced the onset of a hearing impairment disability in service.  

The March 2014 VA examination opinion is inadequate because the nexus opinion is based solely on the absence of hearing impairment for VA purposes at the time the Veteran separated from service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Accordingly, the examiner's opinion is inadequate and lacks probative value.  

The most competent and credible evidence of record sufficiently establishes that the Veteran's currently diagnosed bilateral hearing impairment disability had its onset in-service and related symptoms persisted since separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

On his December 2012 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested videoconference or in-person Board hearing at the local VA office to provide testimony in support of his appeal.  The record does not reflect any efforts to schedule the Veteran for a Board hearing or any evidence that he has withdrawn this hearing request.  Thus, the Veteran's hearing request should be honored, to provide the opportunity to testify in support of his appeal.  See 38 U.S.C.A. § 7101; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304.  On remand, undertake reasonable effort to attempt to allow the Veteran to provide testimony before the Board.  

In reaching the above determination, the Board cognizant that the Veteran is incarcerated.  Nevertheless, the Court has long held that incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans, which includes the requirement VA undertake reasonable efforts to tailor development efforts to the "peculiar circumstances of confinement."  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  To this end, reasonable efforts to attempt to provide the Veteran the opportunity to provide testimony before the Board must be undertaken.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference or in-person hearing before a Veterans Law Judge at the local VA office, in accordance with applicable laws and regulations related to his low back disability and right lower extremity radiculopathy appeal.  These efforts may include determining whether the Veteran may leave the correctional facility to provide testimony or has the capability to coordinate a videoconference.  A copy of the notice sent to the Veteran and his representative, and relevant development efforts shall be associated with the claims folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


